Citation Nr: 0401145	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for intraocular 
hypertension of the right eye.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a bunion of the 
medial aspect of the right first metatarsal head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1993 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  Any intraocular hypertension of the right eye that the 
veteran may experience is not attributable to military 
service.  

2.  There is no evidence of a current disability of the right 
knee.

3.  The veteran's current bunion of the medial aspect of the 
right first metatarsal head began during service as a result 
of in-service aggravation of right hallux valgus.


CONCLUSIONS OF LAW

1.  The veteran does not have intraocular hypertension of the 
right eye that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, (2003).

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303, 3.304.

3.  The veteran has a bunion of the medial aspect of the 
right first metatarsal head that is the result of disease 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1993 to May 
2001.  A review of his service medical records (SMRs) for 
that period shows that the veteran was afforded several 
optometric evaluations during service.  On several instances 
the veteran was noted to have an elevated intraocular 
pressure (IOP) reading in the right eye.  He was diagnosed 
with ocular hypertension in February 2001.  A March 2001 
entry from the eye clinic indicated a possible blind spot 
enlargement in the right eye.  The veteran was to be sent for 
nerve fiber analysis but there is no indication that the 
evaluation was performed prior to his discharge in May 2001.

In regard to the veteran's right knee he was evaluated in 
June 1995 for complaints of knee pain and big toe pain.  The 
entry did not say which knee or toe was involved.  The 
assessment was knee pain.  An entry dated in July 1997 noted 
that the veteran complained of right knee pain for one day.  
He said that there was no trauma involved and that he had 
experienced recurrent pain for eight months.  He said that 
both knees bothered him but that his right knee was worse.  
The assessment was possible patellofemoral syndrome (PFS).  
The veteran was evaluated in August 1999 for a left knee 
injury.  He injured the knee playing basketball.  There was 
no report of a complaint involving the right knee, or right 
foot.  A physical therapy evaluation dated in August 1999 
reviewed the veteran's complaints regarding his left knee.  
The veteran's gait was described as within normal limits.  
Strength was noted to be within normal limits for both legs.  
A later clinical entry addressed the veteran's complaints 
regarding his left knee.  Examination of both knees was 
unremarkable except for patellar grind that was positive.  
The veteran had full extension with power of both knees.  The 
assessment was bilateral knee pain.  There were no further 
entries regarding complaints involving the right knee.

The veteran's September 1993 entrance physical examination 
noted the presence of bilateral hallux valgus.  The condition 
was described as mild.  The veteran's condition was also 
noted to be asymptomatic and not considered disqualifying for 
service at that time.  As noted above, the veteran was 
evaluated for complaints of right great toe pain in June 
1995.  A June 1996 entry shows that the veteran was treated 
for a great right toe that was swollen with no evidence of 
trauma.  The plan was to change the veteran's shoes.  In July 
1996, the veteran was seen in the emergency room for a right 
toe contusion that was noted to be draining fluid and 
bleeding.  An x-ray report of the right foot from November 
1997 was interpreted to show bilateral bunions with hallux 
valgus deformities.  The deformity on the right was noted to 
be 23 degrees.  A December 1997 entry provided the diagnosis 
of bilateral hallux valgus and bilateral bunions.  The 
veteran was seen in October 2000 for complaints of left foot 
pain that was aggravated by playing flag football.  There was 
no mention of any right foot problems.  Finally, the veteran 
was seen in February 2001with complaints of a painful bunion 
on the right foot.  The assessment was hallux valgus of the 
right foot and surgery was discussed with the veteran.  He 
was noted to be getting out of the service soon and would 
think about it.

The veteran submitted his claim for disability compensation 
benefits in May 2001.  The RO wrote to the veteran in October 
2001 and informed him of the evidence needed to substantiate 
his claim for entitlement to service connection for the 
issues on appeal.  The veteran was asked to identify any 
sources of treatment and to provide the records or to 
authorize the RO to obtain the records on his behalf.  

The veteran was afforded a VA ophthalmology examination in 
December 2001.  The examiner noted that the veteran said that 
he had been diagnosed with high eye pressure at the time of 
his discharge from service.  The examiner reported no 
abnormalities for the right eye upon examination.  The 
veteran was noted to have a full field of vision in the right 
eye with visual acuity of 20/15.  The veteran was noted to 
have a tonometry applanation (TA) pressure reading of 18 in 
the right eye and 24 the left eye.  The impression was that 
the veteran had early chronic open angle glaucoma with 
enlarged optic nerve heads and elevated intraocular pressure 
in the left eye with early visual field changes.  There was 
no reported impression or diagnosis for the right eye.

The veteran was afforded a VA orthopedic examination in 
December 2001.  The veteran gave a history of a left knee 
injury in service and complained of bilateral knee pain, the 
left greater than the right.  The veteran reported that he 
applied ice to his left knee after playing basketball.  The 
veteran did not experience any subluxation, or instability.  
The examiner reported that the veteran had a range of motion 
for the right knee from 0 to 132 degrees.  There was no 
evidence of painful motion, edema, effusion, weakness, 
tenderness or guarding of movement.  There was a negative 
McMurray's test, negative anterior and posterior drawer test.  
X-rays of the right knee were interpreted to show no 
demonstrable gross osseous pathology in the knee.  The 
examiner provided a diagnosis of mild degenerative joint 
disease of the left knee, with no functional limitation.  
There was no diagnosis for the right knee.

The veteran was also afforded a VA examination in December 
2001 to evaluate his claim regarding his feet.  The examiner 
noted that the veteran had a history of bilateral bunions 
with a left bunionectomy in 2000.  The veteran complained of 
chronic pain in the right foot and aching in the right foot 
at times that was worse with prolonged standing and walking.  
The veteran said that his right foot felt better when he was 
not on it.  He had no complaints of pain at night, but had 
problems during the day if his shoes were too tight.  The 
veteran had been prescribed orthotics but did not wear them 
because they hurt his feet.  The veteran was employed as a 
corrections officer.  His work involved been on his feet a 
great deal.  The physical examination showed a mild lateral 
deviation of the right great toe with a reddened prominence 
of the medial aspect of the right first metatarsal head.  
There was a slight tenderness to palpation of the right first 
metatarsal head.  There were no callosities noted.  The 
examiner remarked that tennis shoes were wide enough to 
prevent pressure on the metatarsal heads.  The examiner 
reported that the veteran could perform normal toe to heel 
walk.  The valgus deviation of the right great toe was not 
correctable by manipulation.  The examiner provided a 
diagnosis of a bunion of the medial aspect of the right first 
metatarsal head.

A VA cardiology examination, also performed in December 2001, 
noted the presence of elevated blood pressure readings.  
However, there was no current evidence of hypertension.

The veteran's claim for service connection for the issues on 
appeal was denied in March 2002.  He submitted his notice of 
disagreement in June 2002.  The veteran contended that 
experienced pain in his knees and wore a knee strap.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In addition, certain chronic diseases, 
such as arthritis and hypertension, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

A.  Intraocular Hypertension and Right Knee Disorder

The veteran's SMRs reflect several entries showing an 
elevated IOP for the right eye, as well as a diagnosis of 
ocular hypertension in February 2001.  However, no chronic 
disorder or disability has thereafter been diagnosed based on 
the in-service or post-service findings.  The December 2001 
VA examination found no abnormality of the right eye.  The 
visual acuity was determined to be 20/15 and the veteran was 
found to have a full field of vision in the right eye.  The 
examiner diagnosed chronic open angle glaucoma and visual 
field changes in the left eye only.  It was recommended that 
the veteran have his pressures rechecked in the next 30 days 
but there is no indication that the veteran did so.  
Moreover, he has not alleged any additional treatment or 
evaluation.  There is no evidence of record to demonstrate 
any current intraocular hypertension of the right eye.

In addition, the veteran was evaluated for possible 
cardiovascular hypertension in December 2001.  The examiner 
found elevated blood pressure readings but said that there 
was no evidence of hypertension.

In regard to the veteran's right knee his SMRs show several 
instances of treatment for complaints of right knee pain.  No 
actual diagnosis of an injury or chronic condition was made 
during service.  The December 2001 VA examination report also 
failed to identify any specific disorder.  X-rays of the 
right knee were negative for any abnormality, to include 
arthritis.  The veteran had a range of motion from 0 to 132 
degrees as opposed to a normal range of motion of 0 to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (2003).  The 
examiner did find evidence of degenerative arthritis in the 
left knee but said that there was no functional limitation, 
despite the diagnosis.  The examiner made no reference to any 
disability as a result of the less than normal range of 
motion of the right knee.  In short, no diagnosis was 
provided to account for the complaint of right knee pain.

The Board finds that there is insufficient evidence of record 
to establish service connection for intraocular hypertension 
or a right knee disorder.  The available evidence shows 
identification of ocular hypertension in service but no 
disorder was thereafter diagnosed that would constitute a 
current disability for which service connection could be 
granted.  Additionally, the SMRs document complaints of right 
knee pain in service but no chronic condition.  The same is 
true at the time of the December 2001 VA examination.  Pain 
is noted as a subjective complaint but no objective findings 
of a chronic disorder were found on examination.  While the 
veteran is competent and capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
medical diagnosis of a current disability of intraocular 
hypertension in the right eye or involving the right knee.  
In regard to the right knee, the Board acknowledges the 
veteran's subjective complaints of pain; however, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. 
282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of right eye 
intraocular hypertension or showing a diagnosis of a 
disability involving the right knee.  Examiners have 
specifically evaluated the veteran for such disabilities and 
have found none.  Therefore, the Board concludes that, 
without any current clinical evidence confirming the presence 
of intraocular hypertension involving the veteran's right eye 
or the presence of right knee diagnosis, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  Absent a showing of current disability, 
the preponderance of the evidence is against these claims.

B.  Bunion Of The Medial Aspect Of The Right First Metatarsal 
Head

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease in question existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  Only such conditions as are recorded in 
entrance examination reports are to be considered as "noted," 
and a history of pre-service existence of conditions recorded 
at the time of examination does not constitute a "notation" 
of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also Vanerson v. West, 12 Vet. App. 254, 259 
(1999) (history of preservice existence of conditions 
recorded at the time of examination will be considered 
together with all other material evidence in determinations 
as to inception (citing 38 C.F.R. § 3.304(b)).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  See 38 C.F.R. § 3.306(b); Cotant v. 
Principi, 17 Vet. App. 116, 130 (2003); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

In this case there is clear evidence that the veteran had a 
preexisting bilateral hallux valgus disorder.  His September 
1993 entrance examination noted the finding.  The examination 
report also said that the condition was asymptomatic at the 
time and not considered disqualifying for military service.  
Thus, because the condition did preexist the veteran's entry 
into service, the presumption of soundness is not for 
application.  The claim must be evaluated to determine if any 
aggravation of the condition occurred, and whether any such 
aggravation was due to service or the natural progression of 
the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The veteran's SMRs document several entries over the years 
where the veteran was seen for problems associated with his 
right great toe.  X-rays from December 1997 showed 
demonstrable hallux valgus and a bunion.  The veteran was 
evaluated for increased pain of the right great toe and 
bunion in February 2001.  Surgery was considered at that time 
but no decision was made in light of the veteran's pending 
separation from active duty in May 2001.  

The December 2001 VA examination revealed that the veteran's 
bunion on his right great toe was still symptomatic.  There 
was clinical evidence of a reddened prominence of the medial 
aspect of the right first metatarsal head and slight 
tenderness to palpation with the bunion still present.

The Board notes that the RO denied service connection on the 
basis that the evidence did not show any aggravation of the 
preexisting condition.  The RO relied on the theory that the 
veteran's symptoms at the time he entered service were 
noncompensable as a disability evaluation and that his 
current symptoms did not rise to the level of a compensable 
disability.  Thus, the RO concluded that there was no 
aggravation during service.  

The Board finds that there was aggravation of the veteran's 
right great toe during service.  His September 1993 
examination reported the condition as asymptomatic.  However, 
the SMRs document periodic complaints showing an increase in 
symptomatology culminating in the consideration of surgery in 
February 2001.  Thus, the evidence does show aggravation.  
There is no requirement for the evidence to rise to the level 
of a compensable disability in this instance.  Rather, in 
order to find no aggravation, there must be a showing by 
clear and unmistakable evidence that the worsening is 
attributable to the normal progression of the condition 
during service.  There is no such evidence in this case.  
Accordingly, service connection is in order for a bunion of 
the medial aspect of the right first metatarsal head.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for the issues 
on appeal immediately after his discharge from service in May 
2001.  He has provided the necessary information to complete 
his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in October 2001 and informed him 
of the evidence needed to substantiate his claim and the 
elements to satisfy to establish service connection.  The 
veteran was informed that he should obtain and provide copies 
of private medical records, unless he desired the RO's 
assistance in that endeavor.  

The veteran did not identify any other evidence or 
information that could be obtained to support his claim for 
benefits.

The veteran was afforded several VA examinations in December 
2001.  The examinations were specific for the right eye and 
right knee.  The RO denied his claim in March 2002, with 
notice provided that same month.  The rating action detailed 
the reasons for the denial of the veteran's claim, 
specifically that there was no evidence of a current 
disability for either the right eye or right knee.  

The veteran expressed his disagreement with the March 2002 
rating decision in June 2002.  The veteran was issued a 
statement of the case (SOC) in November 2002 that addressed 
all the evidence of record and again informed the veteran of 
the basis for the continued denial of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He did not 
identify or provide any additional information or evidence to 
support his claim.  He was afforded VA examinations and the 
evidence from those examinations did not support his 
contentions.  He was notified of the continued denial of his 
claim and the basis for the denial.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  As 
noted above, the veteran has not identified any additional 
source of information or evidence that could be obtained to 
support his claims.  He was afforded several VA examinations 
in the development of his claims.  The evidence from those 
examinations did not support a grant of the benefits sought 
on appeal in regard to the issues involving the right eye and 
right knee.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for intraocular 
hypertension of the right eye is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Service connection for a bunion of the medial aspect of the 
right first metatarsal head is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



